NO. 12-08-00201-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

CLAUDE DALE BEAVERS,§
		APPEAL FROM THE THIRD
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		ANDERSON COUNTY, TEXAS
 
MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for want of jurisdiction.  Appellant was initially convicted of
delivery of a controlled substance in an amount less than one gram, and placed on community
supervision.  His community supervision was revoked on April 9, 2008, and he was sentenced to
confinement for two years in a state jail facility.  Appellant timely filed his notice of appeal.  
	To be sufficient to invoke the appellate court's full jurisdiction, the notice of appeal filed by
an appellant in a criminal case must bear the trial court's certification of the appellant's right to
appeal.  Tex. R. App. P. 25.2(a)(2).  If not included in the notice of appeal, the certification may be
furnished by timely amendment or supplementation to the record.  Tex. R. App. P. 25.2(d). 
Appellant's notice of appeal does not bear the requisite certification.
 	On June 11, 2008, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.1 and 44.3, that the notice of appeal does not include the trial court certification.  The
notice also informed Appellant that the appeal would be dismissed unless, on or before June 26,
2008, the clerk's record was amended to include the required certification.

	The deadline for responding to this court's notice has expired, and the clerk's record has not
been amended to show Appellant's right to appeal.  Therefore, the appeal is dismissed for want of
jurisdiction.
Opinion delivered June 30, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
























(DO NOT PUBLISH)